From a careful examination of the entire evidence, as appears from the record in this case, we are of the opinion that there is no sufficient evidence to be submitted to the jury that there was a contract for the lease of a piece of land for the use of which plaintiff sued the defendant.
We find no error in the charge of the court below as to what constitutes in law a contract. The charge is in accordance with the decisions of this State. We are of the opinion that there was no sufficient evidence to be submitted to the jury that a contract existed between the parties.
This Court, citing many cases, in Overall Co. v. Holmes, 186 N.C. 431, defines a contract as follows:
"A contract is `an agreement, upon sufficient consideration, to do or not to do a particular thing.' 2 Blackstone Com., p. 442. There is no contract unless the parties assent to the same thing in the same sense. A contract is the agreement of two minds — the coming together of two minds on a thing done or to be done. `A contract, express or implied, executed or executory, results from the concurrence of minds of two or more persons, and its legal consequence are not dependent upon the impressions or understandings of one alone of the parties to it. It is not what either thinks, but what both agree.'"
For the reason stated there must be a
New trial.